Name: Council Regulation (EC) No 1999/94 of 27 July 1994 on the supply of agricultrural products to the peoples of Georgia, Armenia, Azerbaijan, Krygyzstan and Tajikistan free of charge
 Type: Regulation
 Subject Matter: Europe;  trade policy;  Asia and Oceania;  agricultural activity;  trade
 Date Published: nan

 4. 8 . 94 Official Journal of the European Communities No L 201 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1999/94 of 27 July 1994 to the peoples of Georgia, Armenia, Azerbaijan, Krygyzstan and Tajikistan free of charge without compromising development towards supplies according to market rules ; Whereas the Community has agricultural products in stock following intervention measures and it is advisable, exceptionally, to dispose of these products in carrying out the action envisaged ; Whereas it is important to verify that the agricultural products provided under these measures reach their intended destinations ; Whereas it is for the Commission to lay down the rules for implementing these measures ; Whereas in view of the pressing needs, the products have to reach the peoples concerned as soon as possible ; whereas the operations should start immediately and the expenses involved should be borne by the EAGGF Guarantee Section, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (') and in particular Articles 5 and 6 thereof, Having regard to Council Regulation (EEC) No 136/66 of 22 September 1966 on the establishment of a common organization of the market in oils and fats (2) and in parti ­ cular Article 12 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3) and in particular Articles 6 (6) and 7 (4) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (4), and in particular Articles 6 (5) and 7 (2) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (J), and in particular Article 35 thereof, Having regard to the proposal from the Commission, Whereas it is advisable to supply Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan with agricultural products in order to improve the food supply situation, taking into account the diversity of local situations HAS ADOPTED THIS REGULATION : Article 1 Under the conditions laid down by this Regulation, measures shall be taken to supply Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan free of charge with agricultural products to be determined which are available as a result of intervention measures. (') OJ No L 181 , 1.7. 1992, p. 21 . Regulation as last amended by Regulation (EC) No 1866/94 (OJ No 197, 30. 7. 1994, p. 1 ). (2) OJ No L 172, 30. 9. 1966, p. 3025, p. 66. Regulation as last amended by Regulation (EEC) No 3179/93 (OJ No L 285, 20. 11 . 1993, p. 9). Article 2 1 . The products shall be supplied unprocessed or in processed form. 2. The measures may also relate to foodstuffs available or which may be obtained on the market by payment with products coming from intervention stocks and belonging to the same group of products. (3) OJ No L 148, 28. 6. 1968, p. 13 . Regulation as last amended by Regulation (EC) No 1880/94 (OJ No L 197, 30. 7 . 1994, p. 21 ). (4) OJ No L 148 , 28. 6. 1968, p. 24. Regulation as last amended by Regulation (EC) No 1884/94 (OJ No L 197, 30. 7. 1994, p. 27). 0 OJ No L 118, 20. 5. 1972, p . 1 . Regulation as last amended by Regulation (EC) No 3669/93 (OJ No L 338, 31 . 12. 1993, p. 26). No L 201 /2 Official Journal of the European Communities 4. 8 . 94 Article 4 1 . The Commission shall be responsible for the execu ­ tion of these measures as well as for monitoring the supply operations. 2. The detailed rules for applying this Regulation shall be adopted in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 or, as appropriate, in the corresponding Articles in the other Regulations on the common organization of the markets . 3 . The supply costs, including transport and, where applicable, processing costs, shall be determined by invi ­ tation to tender or, for reasons connected with urgency or with difficulties of transportation, by direct agreement procedure. 4. Products consigned pursuant to this Regulation shall not qualify for export refunds applicable for agricultural products. 5. Transport costs shall be borne by the Communi ­ ty,insofar as the recipients do not themselves take over the products within the Community. 6. Without prejudice to paragraph 7, the products will be sold, by agreement between the Commission and the competent authorities of the States involved, at a price which does not lead to market disturbance and allows the setting up of a counterpart fund to help those in greatest need. 7. If by way of exception the supply comprises targeted distribution free of charge to the recipient peoples, the corresponding expenses shall be borne in accordance with the usual emergency-aid procedures. Article 3 Expenditure on these actions shall be limited to ECU 165 million, entered in the general budget of the European Community. Article 5 The accounting value of the agricultural products disposed of, originating from intervention stocks, shall be fixed in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL